Title: From John Adams to the President of Congress, 22 August 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Sir
Amsterdam August 22d. 1781

The Constitution of this Country is such, that it is difficult to discover the general Sense. There have been all along Circumstances in which it might be discerned; but these were so feeble, and so susceptible of Contradiction and Disguise, that some extraordinary Exertions were necessary to strike out unquestionable proofs of the Temper and Opinion of the Nation. Last Spring, the Part of this People, which was most averse to War, was for making Propositions and Concessions to England in order to obtain Peace: This Policy was not only injudicious but would have been fruitless, because the English would have made Peace upon no other Terms, than this Nation’s joining them against France, Spain and America, which would have been its Ruin. Nevertheless, if the Party had prevailed, and sent Ambassadors to London to solicit Peace, the Court of London would have found so many Arts and Pretences for spinning out the Negotiation, and would have obstructed the Commerce of Holland so much, as to bring on a discouragement and dispair among the People. In these critical Circumstances, something uncommon was necessary to arouse the Nation, and bring forth the public Voice. The first Step of this kind was the Proposition of the United States of America to their high Mightinesses, which being taken ad referendum became a subject of deliberation in every City of the Republick, and the publication of the Memorial of the nineteenth of April 1781, which made the American Cause the primary Object and main spring of the War, the Topick of Conversation in every private Circle, as well as in every public Assembly. This Memorial gave all Parties an Opportunity to know with Certainty the public opinion: and accordingly such a general and decided approbation was discovered every where, that the few who detested it in their hearts never dared to open their Mouths. Emboldened by this Mr. Vanberkel came forward with his Application to the States for a vindication of his Character, and altho’ he has not obtained an Answer, yet it has been discovered that his Enemies have not been powerful enough either to condemn nor to censure him. Not long after followed the manly Proposition of the Regency of Amsterdam, for an Enquiry into the Causes of the Inactivity of the State, and in Course their direct Attack upon the Duke of Brunswick.
The American Memorial has not obtained, and probably will not obtain for a long time; an acknowledgment of American Independence, but it discovered with absolute Certainty the Sentiments of the Nation. Mr. Vanberkel’s Petition has not procured him a formal Justification, but it has proved that his Enemies are too weak to punish or to censure him. The Proposition of Amsterdam has not obtained an Enquiry into the Causes of the Sloth of the State, nor the Appointment of a Committee to assist the Prince: but it has occasioned an universal Declaration of the People’s Sentiments, that the State has been too inactive, and the Councils of the Court too slow. The Application of Amsterdam against the Duke has not procured his Removal, but it has procured an universal Avowal, that the public Councils have been defective; and an universal Cry for an Alteration, and has obliged the Court to adopt a different System.
When the public Councils of a Country have taken a wrong bias, the public Voice, pronounced with Energy, will sometimes correct the Error, without any violent Remedies. The Voice of the People, which had been so often declared by the late sea Action, was found to be so clear, that it has produced many remarkable effects. Among which none deserve more Attention, than the following Declarations of the Prince. The first was inserted by order in the Newspapers in these words.



“As Pains are taken to draw the Public into an Opinion, that the Vessels of the Meuse (Rotterdam) and of Middlebourg (Zealand), which at first had Orders to join the Squadron of the Texel, (only those of Amsterdam) had afterwards recieved counter orders, as it is given out in some Cities almost in so many Words, and which is propagated (God knows with what design), it is to Us a particular Satisfaction to be able to assure the Public, after authentic Information, and even from the supream Authority, that such Assertions are destitute of all foundation, and absolutely contrary to the Truth: that the orders given and never revoked, but on the contrary repeated more than once to the Vessels of the Meuse, to join the Convoy of the Texel, could not be executed, because it did not please Providence to grant a Wind and the other favorable Circumstances necessary to this effect, while the Province of Zealand, threatened at the same time with an Attack from an English Squadron, would not willingly have seen diminished the Number of Vessels, which lay at that time in their Road. It is nevertheless much to be regretted, that Circumstances have not permitted Us to render the Dutch Squadron sufficiently strong, to have obtained over the Enemy a Victory as useful, as it was glorious.”




On the 14th. of August the Prince wrote the following Letter to the Crews of the Vessels of the State.



“Noble, respectable and virtuous, our faithful and well-beloved.
We have learned with the greatest Satisfaction, that the Squadron of the State, under the Command of Rear Admiral Zoutman, altho’ weaker by a great deal in Ships, Guns and Men, than the English Squadron of Vice Admiral Parker, has resisted so courageously, on the fifth of this month, his Attack: that the English Squadron, after a most obstinate Combat, which lasted from eight o Clock in the morning to half after Eleven, has been obliged to desist and to retire. The Heroic Courage, with which Vice Admiral Zoutman, the Captains, Officers, petty Officers, and common Sailors and Soldiers, who have had a part in the Action, and who under the blessing of God Almighty have so well discharged their duty in this naval Combat, merit the praises of all, and our particular approbation: it is for this Cause, We have thought fit, by the present, to write to You, to thank publickly in our name the said Vice Admiral, Captains, Officers, petty Officers and common sailors and soldiers, by reading this Letter on board of each ship which took part in the Action, and whose Captains and Crews have fought with so much Courage and Valour, and to transmit by the Secretary of the fleet of the State an authentic Copy, as well to the said Rear Admiral Zoutman, as to the Commanders of the Ships under his Orders, of the Conduct of whom the said Rear Admiral had reason to be satisfied: testifying, moreover, that We doubt not, that they and all the other Officers of the State and Soldiers, in those Occasions which may present, will give proofs that the State is not destitute of Defenders of our dear Country, and of her Liberty, and that the ancient heroic Valour of the Batavians still exists, and will not be extinguished: Whereupon, Noble, Respectable, Virtuous, ever faithful and well beloved, We recommend You to the divine Protection.” Your affectionate Friend

William Prince of Orange
Hague 14th. August 1781.By order of his Highness.

T. J. De Larrey




Thus altho’ the Enemies of England in this Republick do not appear to have carried any particular point against the opposite Party, yet it appears that they have forced into Execution their System, by means of the national Voice, and against all the Measures of the Anglomanes. The national Spirit is now very high: so high that it will be dangerous to resist it. In time all things must give way to it. This will make a fine diversion, at least for America and her Allies. I hope in time, We may derive other Advantages from it: but We must wait with Patience here, as We are still obliged to do in Spain, and as We were obliged to do in France, where We waited Years before We succeeded.
I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant

John Adams

